Citation Nr: 0833911	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07 06-533	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend (L.L.)


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from May 1982 to May 
1985, from August 1990 to August 1994, and from March 2003 to 
May 2005.

This appeal to the Board of Veterans' Appeals (Board) 
originated from July 2005 and March 2006 rating decisions by 
a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As support for his claims, the veteran testified at a 
videoconference hearing in July 2007 before the undersigned 
Veterans Law Judge of the Board.  During the hearing, the 
veteran withdrew all of the other claims that he had 
appealed, except for PTSD.  Those additional claims concerned 
whether he had submitted new and material evidence to reopen 
a claim for service connection for alcoholism; whether he was 
entitled to service connection for acute renal failure, a low 
back disorder, residuals of a broken tooth, chronic 
headaches, hemorrhoids, a right wrist disorder, and a groin 
rash; and whether he was entitled to higher disability 
ratings for right shoulder impingement syndrome, an 
adjustment disorder with depressive and anxiety features, 
hypertension, residuals of a tongue resection, 
temporomandibular joint (TMJ) dysfunction, peripheral 
vascular disease of the right lower extremity, peripheral 
vascular disease of the left lower extremity, and mitral 
valve regurgitation.  So the only remaining claim concerns 
his PTSD.  See 38 C.F.R. § 20.204.



There are, however, a couple of other preliminary points 
worth mentioning.  In a statement since received in December 
2007 the veteran raised an additional claim for service 
connection for residuals of a foreign body in his left eye.  
But the Board does not have jurisdiction to consider this 
additional claim, as it has not yet been considered by the 
RO, much less denied and timely appealed to the Board.  
See 38 C.F.R. § 20.200.  So this claim is referred to the RO 
for appropriate development and consideration.

It is also worth mentioning that the Board received 
additional evidence in March and February 2008.  The veteran 
waived his right to have the RO initially consider some of 
this evidence, whereas he did not for other portions of it.  
See 38 C.F.R. §§ 20.800, 20.1304 (2007).  In any event, this 
evidence is not pertinent in that it is mostly redundant of 
evidence already of record, and since the Board is reopening 
his PTSD claim, regardless, and then directing further 
development of this claim on remand before readjudicating it 
on the underlying merits, i.e., on a de novo basis.  So the 
RO will have an opportunity to consider this additional 
evidence, in the first instance, upon completing the Board's 
remand directives - irrespective of whether the veteran has 
waived this right.  The remand will be via Appeals Management 
Center (AMC).


FINDINGS OF FACT

1.  A May 2002 RO decision denied the veteran's claim for 
service connection for PTSD; he did not appeal that decision.

2.  Some of the additional evidence since received, however, 
relates to an unestablished fact necessary to substantiate 
this claim and raises a reasonable possibility of 
substantiating this claim by establishing a diagnosis of PTSD 
and indicating this condition is attributable to incidents 
that may have occurred during the veteran's military service.




CONCLUSIONS OF LAW

1.  The RO's May 2002 decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2.  But there is new and material evidence since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to new-and-material evidence claims, the Veterans 
Claims Assistance Act (VCAA) requires notice of the evidence 
needed to reopen the claim - including specifying the 
reasons for the prior final denial, as well as the evidence 
to establish the underlying benefit sought.  See also Kent v. 
Nicholson, 20 Vet. App.1 (2006).  See, too, VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006) (where VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.)

Here, though, since the Board is reopening the veteran's 
claim for service connection for PTSD, there is no need to 
discuss whether there has been compliance with Kent because 
even if, for the sake of argument, there has not been, this 
is inconsequential and, therefore, at most harmless error.  
38 C.F.R. § 20.1102; see also Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Moreover, since, after reopening the claim, the Board is 
directing further development of it before readjudicating the 
claim on the underlying merits, the Board also need not 
determine whether there has been compliance with the 
remaining notice-and-duty-to-assist requirements of the VCAA 
until completion of the additional development on remand.

New and Material Evidence to Reopen the Claim

Preliminarily, the Board sees the RO has adjudicated the 
veteran's claim of service connection for PTSD strictly on 
the merits, without first contemplating the finality of a 
prior, unappealed decision, in turn requiring that there 
first be new and material evidence to reopen the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  
Irrespective of the RO's failure to make this threshold 
preliminary determination, the Board must because this 
initial decision, in turn, affects the Board's jurisdiction 
to adjudicate the underlying claim on the merits.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Consequently, 
this is the first issue the Board must address.

The procedural history of this case shows that, in a May 2002 
rating decision, the RO denied the veteran's claim of service 
connection for PTSD.  The RO noted that he had failed to 
return a PTSD questionnaire and had failed to report for a 
scheduled VA PTSD medical examination.  The RO therefore 
determined the evidence failed to show he suffered from a 
disability, namely PTSD, which could be linked to his 
military service.  He did not timely appeal that decision, 
so it is final and binding on him based on the evidence then 
of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim, as here, which is the subject of a prior final 
determination is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2007).

Since the prior May 2002 RO decision, the additional evidence 
that has been received includes a March 2005 VA medical 
examination report and addendum.  In the addendum the 
diagnosis was severe PTSD, secondary to being in the 
military.

This additional medical evidence is both new and material 
because it provides the required DSM-IV diagnosis of PTSD and 
suggests the veteran has this condition as a result of events 
("stressors") that occurred during his military service.  
See 38 C.F.R. § 3.304(f).  As mentioned, neither of these 
requirements was established by the record when the RO 
previously considered and denied his claim in May 2002.  And 
for the limited purpose of determining whether this evidence 
is new and material, its' credibility is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the 
claim is reopened.


ORDER

As new and material evidence has been submitted, the claim 
for service connection for PTSD is reopened.  To this extent, 
and this extent only, the appeal is granted.




REMAND

Having reopened the claim on the basis of new and material 
evidence, the Board next turns to the question of whether the 
veteran is entitled to service connection for PTSD.

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor); [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f) (2007).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The medical evidence in this case shows PTSD diagnoses by VA 
clinicians since 2005, including the report of and addendum 
to the March 2005 examination used to reopen the claim.  In 
stark contrast, in September 2005 and January 2006 VA 
psychologists determined the veteran did not meet the 
criteria for this diagnosis.  These differences in diagnoses 
may potentially require further evaluation and independent 
medical opinion to resolve this conflict.  But prior to any 
additional medical development, it is noted there is no 
indication from the record that the RO has attempted to 
verify the veteran's alleged PTSD stressors.

The evidence necessary to establish the occurrence of an in-
service stressor, to support a diagnosis of PTSD, varies 
depending on whether the veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citation or other appropriate 
evidence that his claimed stressors are related to combat, 
then VA must accept his lay testimony regarding the reported 
stressors as conclusive evidence of their actual occurrence, 
provided the testimony is credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
Moreover, no further development or corroborative evidence is 
necessary.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

Conversely, if it is determined the veteran did not engage in 
combat or the claimed stressors do not relate to combat, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies his testimony or 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  And credible, 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

That said, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court held that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in, rocket attacks while stationed in 
Vietnam.  See also Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(holding that "corroboration of every detail [of a claimed 
stressor] including the appellant's personal participation" 
is not required; rather an appellant only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.)

Concerning this, in his responses to a January 2005 VA PTSD 
questionnaire, the veteran reported that while in Hawaii, in 
January 1985, he was in a helicopter that crashed into some 
trees.  He also reported that, in January 2004, he was the 
sole survivor of squad that was attacked while he was 
stationed in Korea.  There is some specificity as to when 
these claimed stressors occurred, and attempted verification 
of these incidents is necessary before readjudicating his 
claim on the underlying merits.



Accordingly, this case is REMANDED for the following 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Contact the veteran and offer him 
another opportunity to provide any 
additional information he can remember 
regarding his claimed stressors, as well 
as inform him of the importance of 
providing as much detail as possible.  
With this information, review the file and 
prepare a summary of all the claimed 
stressors.  This summary must be prepared 
irrespective of whether the veteran 
provides an additional statement.  This 
summary, a copy of his DD Form 214, and 
all associated service documents should 
then be sent to the U.S. Army 
Joint Service Records Research Center 
(JSRRC), National Archives and Records 
Administration (NARA), or any other 
appropriate agency for verification of the 
alleged stressful events in service.  
JSRRC, NARA, or any other agency contacted 
should be provided a copy of any necessary 
information to conduct a meaningful search 
for corroborating evidence.

2.  Undertake any additional development 
deemed necessary to properly readjudicate 
the veteran's claim, including, if there 
is confirmation of at least one alleged 
stressor, having him reexamined to 
determine whether he has PSTD as a 
consequence of that confirmed stressor(s).  
If his claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond before returning the file to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


